DETAILED ACTION
The office action is in response to original application filed on 12-2-20. Claims 1-9 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 
Claims 1-2 and 7-9 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2012/0133216 to Amma et al. (“Amma”) in view of US 2019/0214912 to HONG et al. (“HONG”).
Regarding claim 1, Amma discloses a rectenna controller (fig. 2, 15) connected to a rectenna (fig. 2, 12) that receives radio frequency power and converts the radio frequency power into direct current power (abstract, RF-DC conversion efficiency), the rectenna controller controlling the direct current power received from the rectenna and supplying the controlled direct current power to a load (20), the rectenna controller comprising: an input terminal receiving the direct current power converted by the rectenna; an output terminal (L1 and L2) supplying the controlled direct current power to the load; a first switching element (plurality of switching elements Kl and K2) disposed in a current path (L1 and L2) connecting the input terminal to the output terminal; and a controller (15) controlling the first switching element, 
But, Amma does not discloses wherein when the controller does not operate, the first switching element becomes conducting to render the current path conductive.

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Amma by adding state change plurality of active switches operation as part of its configuration as taught by HONG, in order to control a stable output current.
Regarding claim 2, Amma discloses all the claim limitation as set forth in the rejection of claim above.
But, Amma does not discloses the first switching element is a normally-on transistor.
However, HONG the first switching element is a normally-on transistor (110 and 120 becomes OFF state and 130 and 140 ON state vis versa).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Amma by adding state 
Regarding claim 7, Amma discloses all the claim limitation as set forth in the rejection of claims above.
But, Amma does not discloses a third switching element connected between the input terminal and the ground, the third switching element becoming conducting when the controller does not operate.
However, HONG discloses a third switching element (fig. 1, 130) connected between the input terminal and the ground (arrow ground), the third switching element becoming conducting when the controller does not operate (para; 0022, lines 3-4, current flowing through a bridge including the third and fourth switches).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Amma by adding state plurality of active switches operation as part of its configuration as taught by HONG, in order to control a stable output current.
Regarding claim 8, Amma discloses all the claim limitation as set forth in the rejection of claims above.
But, Amma does not discloses a fourth switching element connected in parallel with the third switching element and controlled by the controller, wherein the 
However, HONG discloses a fourth switching element connected in parallel with the third switching element (fig. 130 and 140 are parallel) and controlled by the controller, wherein the controller renders the fourth switching element conductive when a current flows through the third switching element (para; 0022, lines 3-4, current flowing through a bridge including the third and fourth switches).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Amma by adding state plurality of active switches operation as part of its configuration as taught by HONG, in order to control a stable output current.
Regarding claim 9, Amma discloses a rectenna (fig. 2, 12) receiving radio frequency power (abstract, RF-DC conversion efficiency) and converting the radio frequency power into direct current power; and at least one rectenna controller according to claim 1 which is connected to the rectenna, wherein the at least one rectenna controller (fig. 2, 15) includes a plurality of rectenna controllers (K1 and K2) connected in series with each other (fig. 2).
Claims 4-6 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2012/0133216 to Amma et al. (“Amma”) in view of US 2019/0214912 to .
Regarding claim 4, Amma in view of HONG discloses all the claim limitation as set forth in the rejection of claims above.
But, Amma in view of HONG does not discloses a diode having a cathode connected to the input terminal, and an anode that is grounded.
However, Guo discloses discloses a diode (D2) having a cathode (fig. 8) connected to the input terminal, and an anode that is grounded (D2 anode connected to ground).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Amma in view of HONG by adding diode as part of its configuration as taught by Guo, in order to allowing the flow of current in one direction only.
Regarding claim 5, Amma in view of HONG discloses all the claim limitation as set forth in the rejection of claims above.
But, Amma in view of HONG does not discloses a second switching element connected in parallel with the diode and controlled by the controller, wherein the controller renders the second switching element conductive when a current flows through the diode.

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Amma in view of HONG by adding diode as part of its configuration as taught by Guo, in order to allowing the flow of current in one direction only.
Regarding claim 6, Amma in view of HONG discloses all the claim limitation as set forth in the rejection of claims above.
But, Amma in view of HONG does not discloses the diode is a Zener diode.
However, Guo discloses the diode is a Zener diode (fig. 8, Zener diode).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Amma in view of HONG by adding diode as part of its configuration as taught by Guo, in order to allowing the flow of current in both direction only.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SUN et al. US 2018/0358900 Al- An apparatus comprises a voltage supply configured to provide an input voltage, a buck-boost converter coupled to the voltage supply and comprising an inductor, and a buckboost controller coupled to the power supply and the buckboost converter.
TSURU et al. US 2019/0288609 Al- A high voltage rectifier includes: a power divider (2) dividing power of high-frequency wave RF to be rectified; a capacitor (3) cutting-off direct current flowing between the power divider (2) and a first rectifier (10): and a capacitor (4) cutting-off direct current flowing between the power divider (2) and a second rectifier (20).
SASAKI US 2012/0268090 Al- A switching power supply device of the present invention switches an application of a voltage to a coil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836